       Case 21-60153                 Doc 17          Filed 05/12/21 Entered 05/13/21 00:53:53                       Desc Imaged
                                                    Certificate of Notice Page 1 of 4

Information to identify the case:
Debtor 1
                       William Robert Dandridge Jr.                                Social Security number or ITIN   xxx−xx−0163
                                                                                   EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                       First Name     Middle Name     Last Name
(Spouse, if filing)                                                                EIN _ _−_ _ _ _ _ _ _

United States Bankruptcy Court       Western District of Virginia

Case number:          21−60153

Order of Discharge                                                                                                                12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

             William Robert Dandridge Jr.
             aka Bill Dandridge, aka Billy Dandridge


             5/10/21                                                       By the court: Rebecca B. Connelly
                                                                                         United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.
However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                       For more information, see page 2 >




Official Form 318                                             Order of Discharge                                     page 1
    Case 21-60153         Doc 17     Filed 05/12/21 Entered 05/13/21 00:53:53           Desc Imaged
                                    Certificate of Notice Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
           Case 21-60153                Doc 17          Filed 05/12/21 Entered 05/13/21 00:53:53                                     Desc Imaged
                                                       Certificate of Notice Page 3 of 4
                                                              United States Bankruptcy Court
                                                               Western District of Virginia
In re:                                                                                                                 Case No. 21-60153-rbc
William Robert Dandridge, Jr.                                                                                          Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0423-6                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: May 10, 2021                                               Form ID: 318                                                              Total Noticed: 17
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 12, 2021:
Recip ID                 Recipient Name and Address
db                     + William Robert Dandridge, Jr., 60 Stonegate Terr., Apt. 102, Zions Crossroads, VA 22942-7043
4976959                  American Academy of Family Physicia, 11400 Tomahawk Creek Parkway, Leawood, KS 66211-2680
4976960                  Ameritas Life Insurance Corp, P.O. Box 650803, Dallas, TX 75265-0803
4976961                + Anchorage Resort & Yatch Club, 107800 Overseas Highway, Key Largo, FL 33037-3101
4976963                + Betty Dandridge, 9852 Fairmont Avenue, #216, Manassas, VA 20109-3178
4976966                + FileSolve, Inc, 10321 S. MEdallion Drive, Cincinnati, OH 45241-4825
4976968                + Jenny Jeffress, 3143 Sandy Branch Lane, Barboursville, VA 22923-1626
4976969                + Paul B. Manning, 200 Garrett Street, Suite S, Charlottesville, VA 22902-5662
4976970                  Raynor & Farmer P.C., 211 Fifth Street, NE, Charlottesville, VA 22902-5207
4976971                + Scott Kroner, PLC, 418 E Water Street, Charlottesville, VA 22902-5242
4976972                  Staples Credit Plan, Dept. 51 - 7819945857, P.O. Box 78004, Phoenix, AZ 85062-8004
4976973                + Stonegate, 100 Stonegate Terrace, Gordonsville, VA 22942-7037

TOTAL: 12

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
tr                     + EDI: BRSSTEVENS.COM
                                                                                        May 11 2021 00:43:00      Bob Stevens (384920), 501 Grove Ave.,
                                                                                                                  Charlottesville, VA 22902-4804
4976962                   EDI: BANKAMER.COM
                                                                                        May 11 2021 00:43:00      Bank of America, Attn: Bankruptcy, Po Box
                                                                                                                  982234, El Paso, TX 79998
4976965                + EDI: WFNNB.COM
                                                                                        May 11 2021 00:43:00      Comenity Bank, Attn: Bankruptcy, Po Box
                                                                                                                  182125, Columbus, OH 43218-2125
4976967                   EDI: IRS.COM
                                                                                        May 11 2021 00:43:00      Internal Revenue Service, Insolvency Units, P.O.
                                                                                                                  Box 7346, Philadelphia, PA 19101-7346
4976964                   EDI: JPMORGANCHASE
                                                                                        May 11 2021 00:43:00      Chase Card Services, Attn: Bankruptcy, Po Box
                                                                                                                  15298, Wilmington, DE 19850

TOTAL: 5


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
            Case 21-60153             Doc 17        Filed 05/12/21 Entered 05/13/21 00:53:53                                Desc Imaged
                                                   Certificate of Notice Page 4 of 4
District/off: 0423-6                                             User: admin                                                            Page 2 of 2
Date Rcvd: May 10, 2021                                          Form ID: 318                                                         Total Noticed: 17

complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 12, 2021                                       Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 10, 2021 at the address(es) listed below:
Name                            Email Address
Bob Stevens (384920)
                                trustee@scslawfirm.com VA37@ecfcbis.com

Marshall Moore Slayton, Esq
                                on behalf of Debtor William Robert Dandridge Jr. jerry@marshallslayton.com,
                                bbrs.bestcase@gmail.com;marshall@marshallslayton.com;r44646@notify.bestcase.com;jennifer@marshallslayton.com;jen@mars
                                hallslayton.com;carlos@marshallslayton.com;stephania@marshallslayton.com

USTrustee
                                USTPRegion04.RN.ECF@usdoj.gov


TOTAL: 3
